DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kingsford (U.S. Patent No. 4,981,418) alone.
Regarding Claim 1, Kingsford discloses a pressure transfer device (Kingsford: 31, 31’) for pumping fluid with particles at pressures above 500 bars, the pressure transfer device (Kingsford: 31, 31’) comprising a pressure chamber housing and at least one connection port (Kingsford: 36, 36’), the at least one connection port (Kingsford: 36, 
- a pressure cavity (Kingsford: 22, 22’, 29, 29’) inside the pressure chamber housing, and at least one first port (Kingsford: 50, 50’) for inlet and/or outlet of fluid to the pressure cavity (Kingsford: 22, 22’, 29, 29’), 
- a bellows (Kingsford: 31, 31’) defining an inner volume (Kingsford: interior of 22, 22’, 29, 29’) inside the pressure cavity (Kingsford: 22, 22’, 29, 29’), and wherein the inner volume (Kingsford: interior of 22, 22’, 29, 29’) of the bellows is in fluid communication with the connection port (36, 36’) such that drive fluid in the form of pressurized hydraulic fluid from the dual acting pressure boosting liquid partition device (Kingsford: 52) is allowed to enter and exit the inner volume (Kingsford: interior of 22, 22’, 29, 29’) of the bellows (Kingsford: 31, 31’), wherein the pressure cavity (Kingsford: 22, 22’, 29, 29’) has a center axis with an axial length defined by the distance between the connection port (36, 36’) and the first port (Kingsford: 50, 50’), and wherein the bellows (Kingsford: 31, 31’) is configured to move in a direction parallel with the center axis over a part of the axial length of the pressure cavity (Kingsford: 22, 22’, 29, 29’), wherein the bellows (Kingsford: 31, 31’) comprises a guiding system (Kingsford: 21) which comprises a guide (Kingsford: 21), the guide (Kingsford: 21) being connected to a lower part of the bellows (Kingsford: 31, 31’) and is configured to be guided in the pressure chamber housing forming part of the connection port (3', 3", wherein the guide (Kingsford: 21) is coinciding with, or being parallel to, a center axis of the pressure 
Kingsford does not disclose wherein the pressure transfer device further comprises a bellows position sensor monitoring position of the bellows (Kingsford: 31, 31’), however Examiner takes official notice that it is old and well known to use sensors to monitor the positions of normally inaccessible equipment parts within bellows pumps.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have emplaced such a sensor along with the other sensing equipment in the invention of Kingsford.
Regarding Claim 2, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the pressure cavity (Kingsford: 22, 22’, 29, 29’) has a varying cross-sectional area over at least a part of the axial length.
Regarding Claim 3, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the bellows (Kingsford: 31, 31’) is radially rigid and axially flexible, such that any movement of the bellows (Kingsford: 31, 31’) is in the axial direction thereof.
Regarding Claim 4, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the pressure cavity (Kingsford: 22, 22’, 29, 29’) tapers towards the first port (Kingsford: 50, 50’).
Regarding Claim 5, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the bellows (Kingsford: 31, 31’) has a smaller radial and axial extension than an inner surface of the pressure cavity (Kingsford: 22, 22’, 29, 29’), thereby forming a gap (8', 8") between an outer 
Regarding Claim 6, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1 wherein the first port (Kingsford: 50, 50’) is arranged in a lower section of the pressure cavity (Kingsford: 22, 22’, 29, 29’).
Regarding Claim 7, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1 wherein the pressure cavity (Kingsford: 22, 22’, 29, 29’) is egg-shaped, elliptical, circular, spherical, ball-shaped or oval.
Regarding Claim 8, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the bellows (Kingsford: 31, 31’) has a shape adapted to the shape of the pressure cavity (Kingsford: 22, 22’, 29, 29’) such that the bellows, in all operational positions thereof, is restricted from coming into contact with an internal surface of the pressure chamber housing.
Regarding Claim 9, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 7, wherein the bellows (Kingsford: 31, 31’) has a cylindrical shape, accordion-like shape or concertina shape.
Regarding Claim 10, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 8, wherein the bellows (Kingsford: 31, 31’) is made of a rigid material.
Regarding Claim 11, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claims 8, the bellows (Kingsford: 31, 31’) is formed such that particles are prohibited from being trapped between neighboring folds or 
Regarding Claim 12, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, further comprising a temperature sensor (42', 42") monitoring the temperature of a drive fluid.
Regarding Claim 13, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1, wherein the bellows position sensor (12', 12") is a linear position sensor (a position sensor of a bellows that moves along one axis would inherently only be required to monitor its linear position along said axis).
Regarding Claim 14, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 13, but does not disclose wherein a reading device is fixedly connected to the bellows position sensor and a magnet is fixedly connected to the guide (Kingsford: 21), and wherein the reading device is an inductive sensor which can read the position of the magnet such that the bellows position sensor can monitor a relative position of the magnet inductively, and thereby the bellows (Kingsford: 31, 31’). 
Examiner takes official notice that it is old and well known in the art that a position sensor would incorporate the elements of the inductive monitoring arrangement including the inductive element and fixed magnet above therein in order to monitor the position of the bellows. 
Regarding Claim 15, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 14, wherein the inductive sensor is an inductive rod reading the position of the magnet.
Regarding Claim 16, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1 further comprises an additional fluid tight bellows (Kingsford: 45) inside the bellows (Kingsford: 31, 31’)
Regarding Claim 17, Kingsford renders obvious a pressure transfer device (Kingsford: 31, 31’) according to claim 1 further comprising an external barrier (33) between the bellows (Kingsford: 31, 31’) and an internal surface of the pressure chamber housing.
Regarding Claim 18, Kingsford renders obvious a system comprising: - 
The pressure transfer device (Kingsford: 31, 31’) according to claim 1 and, 
- a hydraulic pump unit (Kingsford: 54) pressurizing and actuating a dual acting pressure boosting liquid partition device (Kingsford: 52), and the dual acting pressure boosting liquid partition device (Kingsford: 52) pressurizing and actuating the pressure transfer device (Kingsford: 31, 31’), 
- a flow regulating assembly (Kingsford: 18) configured to distribute the fluid between an inlet manifold (Kingsford: 19, 19’), the pressure cavity (Kingsford: 22, 22’, 29, 29’) and an outlet manifold (Kingsford: 17, 17’).
Regarding Claim 19, Kingsford renders obvious a System according to claim 18, further comprising a control system (Kingsford: 61) for controlling working range of a pump bellows (Kingsford: 31, 31’), and configured to decide whether the bellows operates within a predetermined bellows position operating range defined by maximum limitations such as maximum retracting position and maximum extension position of the bellows, the control system (Kingsford: 61) being adapted to calculate if an amount of hydraulic fluid volume is outside the predetermined bellows position operating range or 
Regarding Claim 20, Kingsford renders obvious s a system according to claims 18, further comprising a feed pump (Kingsford: 54) for pumping the fluid with particles into the pressure cavity, and wherein the system comprises two pressure transfer devices (Kingsford: 31, 31’) and the dual acting pressure boosting liquid partition device (Kingsford: 52) being configured to sequentially pressurize and discharge/- depressurize and charge aided by the feed pump, the two pressure transfer devices (Kingsford: 31, 31’) by operating the hydraulic pump unit (Kingsford: 54), such that one pressure transfer device (Kingsford: 31, 31’) is pressurized and discharged while the other pressure transfer device (Kingsford: 31, 31’) is de-pressurized and charged, and vice versa.
Regarding Claim 21, Kingsford renders obvious a fleet comprising at least two trailers, each of the trailers comprising at least one system according to claim 18, as it would have been obvious to one of ordinary skill in the art at the time the invention was made to have more than one bellows pumping unit, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679